PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,944
Filing Date: 27 Apr 2018
Appellant(s): KIEFL et al.



__________________
R. James Balls
Reg. No. 57,703
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/1/2021 based on the final office action mailed on March 9, 2021.  Appellants amended the claims on April 21, 2021 in . 

1) 	Grounds of Rejection to be reviewed on Appeal

(a) The examiner has no comment on the appellant's statement of the grounds of rejection to be reviewed on appeal. 
However, it is to be noted that and as mentioned above, 
(a) (i) appellants amended independent claim 1 as filed on 4/21/2021 under AFCP 2.0 program by deleting “premature and/or” phrase and maintaining the “HLB infected oranges” which was present in the amended claim 1.  Examiner mailed Advisory action and entered the claims on 5/14/2021 because in the last final office action mailed on March 09/2021, original claims also claimed ‘HLB infected oranges’ which was present in the amended claim 1 as filed on 4/21/2021 under AFCP 2.0 program. Therefore, rejection was maintained and amended claims filed on 4/21/2021 under AFCP 2.0 program were entered which are pending in this appeal. 
However, it is also to be noted that in the “Advisory action” mailed on 5/14/2021, examiner mentioned  under ‘Response to argument’ section, paragraph  #4  (page 3, Advisory action, 5/14/2021) that “even if the amended claims have entered, in case, applicants submit “request for appeal conference” and if the decision of the appeal conference results to submit “examiner's answer to appeal brief’, examiner will edit the prior final office action based on the amendment of claim 1 without any change in the original obviousness rejection as made in the last final office action”.
Therefore, as the prior office action is the copy/paste of the last final office action mailed on March 9, 2021, as presented below, it is requested to consider “premature and/or HLB infected oranges” as “HLB infected oranges” and term ‘premature’ is broad which is also applicable for HLB infected oranges because claimed ‘HLB infected oranges’ are considered as broad because  it  can  be considered to include HLB  infected oranges belonging to any age of the fruit including pre matured age of the oranges also. 
(a) (ii) Regarding the submission of the affidavit on 4/21/2021, it is to be noted that and as mentioned in the last advisory action that the applicants’ submission of the affidavit on 4/21/2021 was after final and therefore, it should not be entered. However, after review, it was understood that applicants’ submission of the affidavit on 4/21/2021 is identical to the prior submitted 12/10/2020 as was confirmed by the applicant’s representative during the interview on 5/10/2021.
Therefore, the affidavit on 12/10/2020 has been considered. However, to keep the record clear, #9 of PTO-303 has been check marked which will indicate any affidavit after final and it is duplicate affidavit filed on 4/21/2021.
Therefore, the response to arguments addressed the affidavit of declaration having common paragraphs including Tables 1 (A-D) presented in all the affidavit filed on 12/20/2020, 4/21/2021 and on 7/20/2021 along with the filed Ap/B.   
(b) Every ground of rejection set forth in the Office action dated March 9, 2021 from which the appeal is taken (as modified by any advisory actions) is being 

2) 	WITHDRAWN REJECTIONS
Appellants’ arguments on page 9, under “Argument section VII A”, under “The Rejection of Claims 1-4, 9-12, and 16 under 35 U.S.C. § 112 is moot” have been considered and it overcomes the rejections of 112(b) rejection of record. Therefore, the 112(b) rejection made in the last final office action dated March 9, 2021 has been withdrawn. 

3)	 Grounds of Rejection:
The following ground(s) of rejection are applicable to the appealed claims: 

Claim Rejections - 35 USC § 103
   The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

    Claims 1-3, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. US 2013/0078192 in view of NPL Albertini et al. (in J Agric. Food Chem. 54: 8335-8339, 2006) in view of Shea et al. US 2014/0348992 and further in view of evidentiary prior art by Chu et al. US 2006/0105089 and further in view of evidence given by NPL Kryger et al (in Frey and Rouseff; Book entitled Natural Flavors and Fragrances ACS Symposium Series; Washington DC, Chapter 11, pages 161-172, 2005).

Regarding claim 1, Backes et al. discloses the method and the use of an effective amount of one or plurality of neoflavonoids of formula (I) (in Backes et al. at least in [0013], R1 and R2 can be H or OH in [0032], [0038], in [0035] e.g. physiologically acceptable salt, in [0013] and in [0013], [0036], e.g. E denotes OH or linked with O linkage; [0039] discloses that two directionally adjacent R1 and R2 together represent one OCH20 group; in [0027], “*” represents a chiral carbon atom) 
Therefore, it would have been obvious that one of ordinary skill in the art can use the teaching of Backes et al. to treat the fruit peel /fruit with neoflavonoids to reduce/mask the bitterness of the citrus food product, which includes the fruit peel /fruit from any source including premature fruit. The term ‘premature’ is broad and it includes the time range from fruiting to ripening of the fruit. It is also to be noted that independent claim 1 recites “premature and/or HLB-infected” oranges.
However, in order to address the amended claim limitation of both the “sour and bitter taste”, the examiner has used secondary prior arts to address that both the bitterness and sourness of the citrus food product as claimed in amended claim 1 is contributed the most by the premature and HLB infected fruits as discussed below.
Therefore, Backes et al. is silent regarding the limitation “to reduce both the sour and bitter taste of component (a)” as claimed in amended claim 1.
NPL Albertini et al. discloses that acidity is reduced with the increased amount of sugar during maturation of orange etc. (at least under, page 8335
Introduction). Therefore, sour taste is contributed more if the orange is more premature compared to the relatively matured fruit (i.e. it can be wrt. age).
Shea et al. discloses that HLB infected fruit contains an enhanced amount of bitter taste (at least in [0002], [0009], [0067]).

Therefore, it would have been obvious that Backes et al. discloses that fruit peel /fruit from any source can be treated with neoflavonoids to reduce/mask the bitterness and sourness of the citrus food product which is contributed the most by the premature and HLB infected fruits. 
One of ordinary skill in the art would have been motivated to modify Backes et al. to utilize the premature and/or HLB infected fruit with minimal infection which can be at the premature stage (not ripe) in order to use the premature and/or HLB infected fruit in a cost effective manner by debittering and deacidifying in order to have good taste of the final juice product.
Regarding the claim limitation of “at least 0.1 ppm of limonin” as claimed in amended claim 1, Backes et al. discloses that the bitter substance includes limonin ([0127], [0128], [0220]). It is also evidenced by Chu et al. that citrus peel juice has 5 ppm to 100 ppm of the limonoid limonin from traditional grapefruit juices ([0042]). As discussed, the term ‘premature’ is broad and it includes the time range from fruiting to ripening the fruit. Therefore, the citrus peel juice having 5-ppm limonoid as evidenced by Chu et al. includes premature fruit.

Regarding the claim limitation of “at least 5 ppm of polymethoxylated flavanones” as claimed in amended claim 1, Backes et al. is silent about Citrus fruit containing polymethoxylated flavonones (PMF). It is evidenced by NPL Kryger et al. that 
As the food product is from citrus fruits and contain citrus peel, and citrus peel is present broadly in premature and HLB infected fruits, one of ordinary skill in the art can optimize the amount in order to have the desired need for the amount of PMF in the product. It is also to be noted that the amount in the final food product depends on the amount of citrus peel used in the composition. In addition as Backes et al. discloses that citrus peel can be present in the food ([0127]), it will have PMF and the amount depends on the type and nature of the orange fruit.
Regarding the claim limitation of “at least 200 ppm of hesperidin” as claimed in amended claim 1, Backes et al. discloses that the bitter substance includes hesperidin ([0127], [0128], [0220]). The amount of hesperidin from orange peel can be about 1400 ppm ([0087]) when citrus peel by-product transformed to citrus juice product ([0018]) is used to isolate in the juice as is evidenced by the evidentiary reference by Chu et al. As discussed, the term ‘premature’ is broad and it includes the time range from fruiting to ripening the fruit. Therefore, the citrus peel juice having 1400-ppm hesperidin as evidenced by Chu et al. includes premature fruit.
As the food product is from citrus fruits and contain citrus peel, one of ordinary skill in the art can optimize the amount in order to have the amount of limonin and hesperidin in the end product. It is to be noted that the amount in the final food product depends on the amount of citrus peel used in the composition. Therefore, as Backes et al. discloses that citrus peel can be present in the food ([0127]), it will have “at least 0.1 
Therefore, the precise amount of limonin, polymethoxylated flavanones and hesperidin would have been considered a result effective variable by one having ordinary skill in the art before the effective filling date of the claimed invention because it depends on the sources of orange as evidenced by NPL Kryger et al. (PMF amount varies, at least on page 166) and for hesperidine (Backes et al. bitterness depends on hesperidin, [0127], [0128]), type of e.g. age of fruit (i.e. type of premature) and degree of HLB infected orange. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of these flavanones in Backes et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired type of premature and HLB infected orange etc.
(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claims 2 and 3, Backes et al. disclose that the juice can be citrus fruit juice (in [0003] of Backes et al.) which can be any fruit juice including premature fruit. It is known that juice is a drink to meet claim 3.

Regarding claim 9, Backes et al. discloses identical compounds (1) and (2) (at least in [0048]) which meets the structure and formula of the compounds of claim 9). Backes et al. also discloses that the compound can be a physiologically accepted salt form ([0035]) to meet claim 9.

Regarding claim 10, Backes et al. discloses identical compound (I) (at least in [0013] e.g. if R1 is H in [0032], the formula (I) in [0013] is identical to claimed formula II) which meets the structure and formula (II) of the compounds of claim 10. Backes et al. also discloses E each denotes OH or both E together denote O (in [0036]) to meet claim 10. Backes et al. also discloses ([0039]) that two directionally adjacent R1 and R2 together represent one 0CH20 group (at least in [0027], [0039]) to meet claim 10.

Regarding claim 11, Backes et al. discloses that the configuration of chiral carbon marked with star (*), and the formula includes (5) ([0076]) which meets #(9) of claim 11), (6) ([0077]) which meets #(10) of claim 11), and likewise ([0078], [0079], represents claimed #(11), #(12) and [0088], [0089] represent claimed #(29), #(30) and [0092]), [0093] of Backes et al. represents claimed #(41), #(42) of claim 11. It is also to be noted that the disclosure that R2 independently of the other residues R2, denotes hydrogen, hydroxyl, methoxy ([0058] and including [0059]-[0073] would meet the claimed formulas (II) of claim 11). In view of this, “a neoflavonoid” of claim 11 is met by Backes et al.



Regarding claim 16, Backes et al. discloses that the formula II is derived from (in claim 3 of Backes et al.) and the preferred formula includes some formula (II) ([0172]) and also discloses that the formula (I) is preferably used according to the invention that is in each case selected from the group consisting of formula (II) ([0055]), preferably formula (ll-A) ([0062]) which is (nothing but) E of formula (I) wherein each denote OH or both E together denote oxygen ([0057] and claim 3 of Backes et al.) and with some modifications (at least in [0057]-[0062]). Therefore, if we consider the disclosure as a whole and that compounds of formula (1) and (2) can be used as a mixture ([0051]), then the above mentioned broad disclosure in combination with the disclosed broad range amount of formula (I) ([0193]) can be used by one of ordinary skill in the art to optimize the amounts in order to achieve the desired amount of neoflavonoid of formula (II) to achieve a desired effect of masking of bitter taste etc.
Absent showing of unexpected results, the specific amount of neoflavonoid (II) is not considered to confer patentability to the claims. As the reduction of bitter taste is variable that can be modified, among others, by adjusting the amount of neoflavonoid (II), the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filling date of the claimed invention. .

   Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Backes et al., US 2013/0078192 in view of secondary prior arts of record as applied to claim 2 and further in view of Lorenzen et al. USPN 1358960.

Regarding claim 4, Backes et al. disclose that the juice can be citrus fruit juice (in [0003] of Backes et al.)
Backes et al. is silent about the food product being a dessert.
Lorenzen et al. discloses that fruit juices can be used to make desserts in order to have the desired choice of food product for end use (page 2 col 1 lines 35-40 and col 2 lines 1-5).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the fruit juice of Backes et al. to include the teaching of Lorenzen et al. to make desserts from fruit juice in order to .

   Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Backes et al., US 2013/0078192 in view of secondary prior arts of record as applied to claim 2 and further in view of Rivoche et al. USPN 2791508.

   Regarding claim 4, Backes et al. disclose that the juice can be citrus fruit juice (in [0003] of Backes et al.). 
Backes et al. is silent about the food product being a dessert.
Rivoche et al. discloses that fruit juices can be used to make dessert jelly in order to have the desired choice of food product for end use (at least in Fig 21 and col 18 lines 5, 15-25, line 45).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the fruit juice of Backes et al. to include the teaching Rivochi et al. to use fruit juices to make dessert jelly in order to have the desired choice of food product for end use (at least in Fig 21 and col 18 lines 5, 15-25, line 45).

(4) 	Response to arguments:
Appellants’ arguments on page 9 under VII A overcomes the 112 second paragraph rejection and this rejection is withdrawn.  

In response, the examiner disagree. The reasons are discussed below.
Appellants argued in this subsection, 
(i) Neither Albertini nor Shea suggests that the claimed neoflavonoids would reduce both bitterness and sourness
(ii) Backes et al. refers to neoflavonoids including the claimed neoflavonoids which alters or masks the bitter taste but does not refer to altering or masking sourness. 
(iii) Backes et al. teaches that sour taste is not unpleasant ([0126], [0130]). Backes seeks to preserve sour taste.
(iv) Chu and Kryger do not suggest that the claimed neoflavonoids might eliminate sourness.
In response to (i), it is to be noted that the examiner did not use Albertini nor Shea to teach that the claimed neoflavonoids would reduce both bitterness and sourness. These secondary prior arts are used to address that HLB infected fruit can be bitter and sour and their intensity depends on the age of the HLB infected fruit(s) which can provide motivation to modify Backes et al. with their teachings to treat HLB infected fruits with the neoflavonoids of Backes et a. in order to reduce/mask the bitterness/sourness of the infected fruit. It is further discussed in detail in the office action above. 
In brief, it is known that HLB infection cause definitely more bitter taste (Shea et al. discloses that HLB infected fruit contains an enhanced amount of bitter taste (at least in [0002], [0009], [0067]) and if it is premature, it will have less sugar (NPL Albertini et 
However, while Albertini nor Shea do not disclose all the features of the present claimed invention, Albertini and Shea are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely HLB infected fruits are bitter and sourness depends on the type and age of the fruit, and in combination with the primary reference, discloses the presently claimed invention.
In response to (ii), it is to be noted that even if Backes et al. refers to neoflavonoids including the claimed neoflavonoids altering or masking the bitter taste but does not refer to altering or masking sourness since Backes et al. discloses identical neoflavonoid, as discussed in the office action above (in Backes et al., at least in [0013], [0032], [0035], [0036], [0038]), with the disclosed amounts (at least in [0193] of Backes et al.) these meet the claimed ‘sufficient amount’ of claim 1 and the claimed amount of dependent claims 12 and 16 which is 5-1000 ppm.  In view of this, the disclosed identical component with the disclosed amount which meets the claimed neoflavonoid and its amounts would have identical structure and identical functional property. Therefore, it would exhibit reduction of both a sour and a bitter taste of component (a) when added in a sufficient amount of claim 1 and the sufficient amount is met by the disclosed amount of neoflavonoid which is the disclosed range of 0.5 ppm to 1000 ppm 
In response to (iii), it is agreed that Backes et al. discloses that “sour taste is not an unpleasant taste” (at least in [0130]). 
Regarding the arguments made by the appellants that Backes et al. discloses that sour taste is not unpleasant ([0126], [0130]) and therefore Backes et al. preserves it is addressed below.
It is to be noted that the disclosed neoflavonoid as disclosed by Backes et al. is identical to the claimed neoflavonoid and therefore would have identical the property of the claimed product i.e. would suppress both the bitter and sour taste.  Therefore, neoflavonoid will suppress both the bitter taste and sour taste of the disclosed and claimed citrus fruit. 
However, Backes et al. does not disclose and the effect of neoflavonoids to the degree of the reduction of bitterness and sourness taste is not known. Therefore, it would have been obvious from the disclosure by Backes et al. that bitter taste suppression at a certain dose range of neoflavonoid can have less suppression of sour taste and therefore can still restore the major not unpleasant sour taste ([0126], [0130]), and can still preserve the sour taste which is acceptable taste. This is also within the skill of one of ordinary skill in the art to optimize the dose of neoflavonoid which can suppress maximally bitter taste and even if sour taste is not significantly (minimally)  suppressed to that extend, it is acceptable because it is not unpleasant sour taste ([0126], [0130]). Therefore, the arguments that “Backes disclosure does not refer to 
Claim 1 is broad and does not claim the degree of reduction of the sourness and bitterness taste. Therefore the disclosed compound can block the sourness and bitterness taste to different extend and still meet claimed invention.  
In response to (iv), it is to be noted that Backes et al. discloses that limonin and  hesperidine are bitter substances (at least in [0127], [0128], [0220] of Backes et al.) and  citrus peel juice contain limonin (5 ppm) and hesperidine (1400 ppm) as evidenced by Chu et al ([0042] of Chu et al.).
 	 It is also evidenced by NPL Kryoger et al. that citrus peel has a PMF (2-20 ppm), citrus peel oil has 4000-5000 ppm PMF and it depends on the type of citrus fruit (at least in page 166). 
Appellants argued on page 12 under B(ii) that “There is no Expectation of Successfully Masking Both Sourness and Bitterness”.
Appellants argued in this subsection,
(i) The claims of the instant case refer to masking both a bitter taste and a sour taste. Backes, which refers to neoflavonoids (including claimed neoflavonoids) refers to altering or masking a bitter, astringent, and/or metallic flavour but does not refer to altering or masking sourness. See Declaration of Dr. Kiefl, para. 5. It is well known in the art that bitterness and sourness are distinct and different perceptions, based on different mechanism. See id., para. 4.4 Therefore, “one cannot predict whether a substance capable of masking bitterness might have any influence (positive or negative) on sourness.” 

According to MPEP 2112.01, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")”.
Therefore, it would exhibit reduction of both a sour and a bitter taste of component (a) when added in a sufficient amount of claim 1 and a sufficient amount is met by the disclosed amount of neoflavonoid which is the disclosed range amount of 0.5 ppm to 1000 ppm of the compound having formula (I) and the amount is relative to the total weight of the preparation (in Backes et al., [0193]) which meets claims 12 and 16 and discussed in detail in the office action above.

Appellants argued on page 12 under B (iii) that “Secondary Considerations Illustrate Non-Obviousness” 

(i)  “Secondary considerations, including evidence of unexpected results, are not necessary for patentability because a prima facie case of obviousness does not exist. See Takeda Chemical Indust., LTD vy. Alpha pharm PTY., LTD 492 F.3d 1350 (Fed. Cir. 2007). However, when evidence of unexpected results is part of the record, it should be considered. See Knoll Pharm. Co., Inc. v. Teva Pharm. USA, Inc., 367 F.3d 1381 (Fed. Cir. 2004).
(ii) The inventors of the instant case discovered that the claimed neoflavonoids surprisingly improve both the sour and bitter taste of HLB-infected oranges. See Declaration of Dr. Kiefl, para. 6 citing specification. para [0010]. The inventors also found that the neoflavonoids surprising reduce the perception of an acidic taste of the juice, even though the pH remains unchanged. See id.
In response to (i) and (ii), as mentioned above, the disclosed identical component with the disclosed amount which meets the claimed neoflavonoid and its amount would have identical structure and therefore, identical functional property, which can be considered to explain that the argument made by the appellants that “neoflavonoids surprising reduce the perception of an acidic taste of the juice, even though the pH remains unchanged. See id...” is not surprising and is not an unexpected result. 
It is also to be noted that the examiner acknowledges the results presented under this section iii (Tables 1A-D). However, the examples are insufficient to overcome the above rejection because (1) applicants has not compared the claimed invention to the teachings of the closest prior art of Backes et al. and (2), more importantly, the results in Tables 1 A-D are not commensurate in scope with the amended independent 
The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Appellants also alleged on page 16 (bold lines below, paragraph under Table 1D) arguments that “The fact that the neoflavonoids reduces both bitter and sour tastes, and the degree of reduction, is surprising. See id. It is particularly surprising because bitter and sour tastes are distinct tastes based on different physiological mechanisms (discussed above), and because Backes suggests that the claimed neoflavonoids do not and should not influence sourness. See id.”
In response, even if bitter and sour tastes are distinct tastes based on different physiological mechanisms, the disclosed neoflavonoid is identical in its structure and property of the claimed neoflavonoid and therefore will exhibit an identical property to reduce both the bitter and sour taste. It is also to be noted, and as discussed above, 
Further, Backes et al. in paragraph [0130] notes that substances with a bitter taste can also have a pleasant taste quality associated with it, including sour.  It would be apparent to one of ordinary skill in the art that the substance interaction with the neoflavonoid would not only reduce the bitter taste associated with the substance but would also reduce the sour taste associated with the substance and therefor to at least some degree would reduce the sour property of the entire product. 
 It is also to be noted that claim 1 is broad and therefore does not claim the degree of reduction of the sourness and bitterness taste. Therefore the disclosed neoflavonoid compound with identical structure of the claimed neoflavonoid can suppress the bitter taste and also the sour taste as well to some extent and this meets the claimed invention. 
In response to the second allegation (second bold line above) that “Backes suggests that the claimed neoflavonoids do not and should not influence sourness”, the examiner disagrees.  The examiner has discussed this in detail above. Rather Bakes et al. [only] discloses that “sour taste is not an unpleasant taste” (at least in [0130]). Therefore, the disclosure by Backes et al. is focused to suppress bitter taste. 
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,
/Bhaskar Mukhopadhyay/ 


Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

 Requirement to pay appeal forwarding fee. |in order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.